Citation Nr: 1201662	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic joint and muscle pain.

2.  Entitlement to service connection for posttraumatic arthritis. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a back condition. 

6.  Entitlement to service connection for enlarged prostate. 

7.  Entitlement to service connection for a skin condition on the back. 

8.  Entitlement to service connection for headaches. 

9.  Entitlement to service connection for hypertension.

10.  Entitlement to an initial disability rating in excess of 10 percent for service-connected boutonniere deformity of the right middle finger. 

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected onychomycosis of both hands. 

12.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected depressive disorder with chronic pain disorder and chronic sleep disturbance.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to March 1982, September 2002 to August 2003, and August 2006 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In December 2008, the RO denied service connection for depression, a skin condition of the fingers, the right middle finger, a bilateral hand condition, bilateral hearing loss, tinnitus, and a back condition.  In January 2009, the RO denied service connection for hypertension, chronic joint pain, chronic headaches, a skin condition on the back, an enlarged prostate, posttraumatic arthritis, and chronic sleep disturbances.  During the pendency of the appeal, a July 2009 Decision Review Officer (DRO) decision granted service connection for boutonniere deformity of the right middle finger with a 10 percent disability rating, service connection for onychomycosis of both hands with a 10 percent disability rating, and service connection for a depressive disorder with chronic pain disorder and chronic sleep disturbance with a 30 percent disability rating.  The Veteran then filed a substantive appeal as to those initial disability  ratings.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In August 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  At that hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issues of service connection for bilateral hearing loss, tinnitus, a back condition, enlarged prostate, a skin condition on the back, headaches, and hypertension and the issues of a higher initial rating for the service-connected disabilities of onychomycosis of both hands and depressive disorder with chronic pain disorder and chronic sleep disturbance are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On August 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for entitlement to service connection for chronic joint and muscle pain, service connection for  posttraumatic arthritis, and an initial rating in excess of 10 percent for service-connected boutonniere deformity of the right middle finger is requested.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for  chronic joint and muscle pains by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for  posttraumatic arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal of entitlement to an initial disability rating in excess of 10 percent for service-connected boutonniere deformity of the right middle finger by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of entitlement to service connection for chronic joint and muscle pain, entitlement to service connection for  posttraumatic arthritis, and initial rating in excess of 10 percent for the service-connected boutonniere deformity of the right middle finger and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for chronic joint and muscle pain is dismissed. 

The appeal of entitlement to service connection for  posttraumatic arthritis is dismissed.

The appeal of entitlement to an initial disability rating in excess of 10 percent for service-connected boutonniere deformity of the right middle finger is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

Initially, during the Veteran's August 2011 hearing, he indicated that he was currently receiving Social Security Administration disability benefits.  However, there is no copy of the decision to grant or deny Social Security Administration disability benefits or the complete records upon which that decision was based in the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

The Board also notes that the Veteran testified that he was diagnosed with some of the disabilities on appeal in 2002 and 2003; however, the Veteran's claims file does not include any service treatment records from that period.  The Board notes that the December 2008 rating decision noted that the Veteran's service treatment records were unable to be obtained from that period.  However, the Board finds that the RO/AMC should attempt to obtain all of the Veteran's service treatment records and if they cannot be obtained then they must document all steps taken. 

For the issues of bilateral hearing loss, tinnitus, a back condition, enlarged prostate, a skin condition on the back, headaches, and hypertension the Board finds that the Veteran has not been afforded VA examinations; VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that in conjunction with the discussions herein below the Veteran must be afforded VA examinations for all the issues of entitlement to service connection remaining on appeal. 

The Veteran testified that during his last period of service he was working on a fuel truck in April 2008 and when he fell off he hit his head, back, and knees and this resulted in tinnitus and hearing loss.  He also testified that he was already diagnosed with some hearing loss in 2002 and 2003.  The Board notes that in a sworn statement to the Judge Advocate General in May 2008 the Veteran stated that he pushed off the truck so that he would not hit his head; he also, noted that he hurt his knees and back and was having headaches and depression as a result of the fall.  A May 2008 treatment note stated that the Veteran had hearing loss but then it was stated that he had normal hearing.  In June 2008 it was noted that the Veteran had hearing loss and tinnitus.  Thus, the Board finds that the VA examiner should determine if the Veteran has current diagnoses of bilateral hearing loss and tinnitus and if they are at least likely as not related to his military service. 

The Veteran testified that his current back condition is also related to his in-service April 2008 fall.  In June 2008 the Veteran was seen at the emergency room for back pain for an old injury; however, then in July 2008 he was seen for back pain as the result of falling down the stairs.  The VA examiner should determine the nature and etiology of the Veteran's back condition and if the Veteran is diagnosed with a back condition then  the VA examiner must opine if it is at least likely as not related to his military service; including his April 2008 fall. 

As noted above, the Veteran reported in May 2008 that he had headaches as a result of his April 2008 fall; the Veteran also testified that this was cause of his headaches.  In January 2009 he had a Traumatic Brain Injury Consultation and in April 2009 it was noted that his migraines may be secondary to chronic sinus congestion.  Thus the VA examiner should determine the nature and etiology of the Veteran's headaches and if they are at least likely as not related to an in-service fall. 

After the RO/AMC either attempts to obtain the Veteran's outstanding service treatment records or makes a determination that the Veteran's service treatment records could not be obtained then he should be scheduled for a VA examination for his hypertension and his enlarged prostate since he testified that he was diagnosed with both conditions in 2002 and 2003; he also testified that he was put on medication for his hypertension in 2003.  The VA examiner must determine if the Veteran has a current diagnosed enlarged prostate and hypertension and if so, if they are at least likely as not related to his military service. 

The Board finds that the Veteran should be afforded a skin examination for both his service connection claim of a skin disorder on his back and for his service-connected onychomycosis of both hands.  First, the Board finds that the Veteran should be afforded a VA examination for the skin disorder on his back since he testified that it is the same skin condition that he is already service-connected for but it has now spread to his back.  Thus, the VA examiner should determine the nature and etiology of the Veteran's skin condition on his back and if it is at least likely as not related to his active service.  The Veteran also testified that his service-connected onychomycosis of both hands has increased in severity since his May 2010 VA examination.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the VA examiner should determine the current nature and severity of the service-connected onychomycosis of both hands.

Finally, the Board finds that the Veteran should be scheduled for a new VA examination for his depression.  The Veteran's last VA examination was in June 2010; however, the Veteran submitted an August 2011 psychological examination that showed an increase in his depression.  That August 2011 psychological examination took into consideration both the Veteran's service-connected depression and his non-service-connected posttraumatic stress disorder (PTSD).  The Board notes that it is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's service-connected depressive disorder with chronic pain disorder and chronic sleep disturbance, the VA examiner should also note what symptomatology is related to his service-connected disability and what is related to his non-service-connected PTSD. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.  The RO/AMC shall obtain a copy of the decision to grant or deny Social Security Administration disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The RO/AMC shall attempt to obtain all of the Veteran's service treatment records and if they cannot be obtained then they must document all steps taken.

4.   The RO/AMC shall schedule the Veteran for a VA examination to ascertain the nature and etiology of any bilateral hearing loss and tinnitus found on examination.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine as to whether the Veteran currently has a hearing loss disability and tinnitus.  If so, for each such diagnosis,  is at least likely as not that such condition is etiologically related to his period of active service. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and likely etiology of his asserted back disorder, headaches, enlarged prostate, and hypertension.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine as to whether the Veteran currently has back disorder, headaches, enlarged prostate, and hypertension.  If so, is at least likely as not that any such condition is etiologically related to his period of active service, to include his April 2008 fall. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

6.  The RO/AMC shall schedule the Veteran for an appropriate VA skin disorders examination.

(i)  The examiner is requested to ascertain the nature and likely etiology of his asserted skin condition on his back.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine as to whether the Veteran currently has a skin condition on his back.  If so, is at least likely as not that any such condition is etiologically related to his period of active service.

The examiner must also opine as to whether it is at least likely as not that such condition is etiologically related to any of the Veteran's other service-connected skin conditions, to include whether it was either (a) caused by or (b) is aggravated by a service-connected disability.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

(ii)  The examiner is also directed to determine the nature and severity of the service-connected onychomycosis.  Unretouched color photographs of the involved areas should be included in the report.

It is requested that the examiner obtain a detailed medical and occupational history.  The examiner is also requested to indicate what percentage of the entire body, and what percentage of any exposed areas is affected by the service-connected onychomycosis and whether antibiotic, systemic therapy, or other immunosuppressive drugs, are required.  If so, the frequency and length of said therapy should be identified.

A complete rationale for all opinions expressed must be provided.

7.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected depressive disorder with chronic pain disorder and chronic sleep disturbance.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies must be accomplished and all clinical findings should be reported in detail.  

The VA examiner is requested to discuss the current nature and severity of the Veteran's depressive disorder with chronic pain disorder and chronic sleep disturbance.  The VA examiner should note what symptomatology is related to his service-connected disability and what is related to his non-service-connected PTSD.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

8.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

9.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


